DAUKSCH, Judge.
This is an appeal from a final judgment after the court directed a verdict in a jury trial. Upon review we have determined there was sufficient evidence and reasonable inferences from the evidence which could have supported a verdict for appellant. Thus we must reverse the judgment and remand this matter for a new trial. Black v. Teel and Nationwide Insurance Company, 405 So.2d 1068 (Fla. 5th DCA 1981); National Car Rental Systems, Inc. v. *1107Bruce A. Ryals Enterprises, Inc., 380 So.2d 529 (Fla. 5th DCA 1980); Budgen v. Brady, 103 So.2d 672 (Fla. 1st DCA 1958). More particularly there was sufficient evidence at trial to sustain a verdict for appellant on its assertion that Charles Buchanan and William F. Howard were doing business as individuals even though they held themselves out to be doing business as Colonial Supply Company, which had never been legally incorporated. There is also evidence that Buchanan and Howard were not doing business as alleged but that Tropic Air Heating and Cooling, Inc., a de jure corporation, was the one acting as Colonial Supply Company. The question for the jury to decide is which is true, and who is responsible for the debts of Colonial Supply Company.
The judgment is reversed and a new trial is ordered.
REVERSED AND REMANDED.
ORFINGER, C.J., and COWART, J., concur.